NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0208n.06
                                     Filed: March 23, 2005

                                                  No. 04-5103

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


NORTHFIELD INSURANCE COMPANY )
and CERTAIN UNDERWRITERS AT    )
LLOYD’S OF LONDON,             )
                               )
      Plaintiffs-Appellees,    )
                               )
v.                             )                           ON APPEAL FROM THE UNITED
                               )                           STATES DISTRICT COURT FOR THE
KENTUCKY ASSOCIATION OF        )                           EASTERN DISTRICT OF KENTUCKY
COUNTIES ALL LINES FUND TRUST, )
                               )
      Defendant-Appellee,      )                           OPINION
                               )
and FRANKLIN COUNTY, KENTUCKY, )
                               )
      Defendant-Appellant.     )
                               )


Before: COLE and GILMAN, Circuit Judges; and POLSTER, District Judge.*

         RONALD LEE GILMAN, Circuit Judge. Franklin County, Kentucky incurred liability

in excess of $5 million when its County Jailor, Hunter Hay, sexually harassed and retaliated against

a number of employees at the Franklin County Jail. During the period of this illegal conduct,

Franklin County was insured through the Kentucky Association of Counties All Lines Fund

(KALF), a self-insurance program administered by a nonprofit corporation representing the various

counties in Kentucky. KALF in turn purchased several excess-liability insurance policies from


         *
          The Honorable Dan Aaron Polster, United States District Judge for the Northern District of Ohio, sitting by
designation.
No. 04-5103
Northfield Ins. Co. v. Franklin County

Northfield Insurance Company and from certain underwriters at Lloyds of London to reinsure the

risks that it underwrote.

        Seeking a declaratory judgment that they had no duty to indemnify Franklin County for any

of the claims arising from Hay’s conduct at the jail, the three insurers brought the present action.

The district court granted summary judgment in their favor and dismissed Franklin County’s

counterclaims.

        On appeal, Franklin County argues that the district court erred in ruling that (1) the insurers

had no duty to indemnify the County because the illegal conduct was excluded from coverage as an

“intentional tort” that the County knowingly failed to correct upon discovery, (2) the County was

not entitled to reimbursement for the $537,000 in settlements it paid without KALF’s prior written

consent, and (3) KALF had not violated Kentucky insurance laws in the drafting, marketing, and

sale of its insurance policies.

        After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we conclude that the district court did not err in

granting summary judgment to the insurers. Because the reasoning that supports the judgment for

the insurers has been clearly articulated by the district court in a thorough and comprehensive

35-page decision, the issuance of a detailed written opinion by us would be unduly duplicative.

Accordingly, the judgment rendered by the Honorable Joseph M. Hood, United States District Court

Judge for the Eastern District of Kentucky at Frankfort, is AFFIRMED on the basis of the reasoning

detailed in his Memorandum Opinion and Order dated October 29, 2003.




                                                 -2-